DETAILED ACTION
	This office action is response to communications for Application No. 17/124,386 filed on 12/16/2020.
Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for priority to European Application No. EP19306655.2 filed on 12/16/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Regarding Claim 1, in view of Step 1, the claimed invention is directed to a statutory category of a process.
	In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea, specifically a mental process. The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. The limitations for designing a 3D modeled object representing a mechanical part in the context of this claim, encompasses the user manually using a pen and paper to draw a 3D object including a plurality of meshes containing forces and boundary conditions and optimizing the 3D object with respect to orientations and continuity with respect to a property of a material i.e., forces. Furthermore, the final of the step of the claim merely recites …the optimizing being based on the 3D finite element mesh and on the data associated to the 3D finite element mesh which is a pure mental process of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	In view of Step 2A, Prong Two, the limitations obtaining: a 3D finite element mesh, and data associated to the 3D finite element mesh and including: a plurality of forces forming multiple load cases, and boundary conditions merely represents data gathering steps, which amounts to insignificant extra-solution activity. MPEP § 2106.05(g) Insignificant Extra-Solution Activity: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).”

	In view of Step 2B, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering, which is insignificant extra-solution activity, see MPEP § 2106.05(g). The same analysis applies here in 2B, i.e., mere data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under the MPEP § 2106.05(d), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that obtaining: a 3D finite element mesh, and data associated to the 3D finite element mesh and including: a plurality of forces forming multiple load cases, and boundary conditions are acquired in anyway other than what is well-understood, routine, conventional activity (Instant App. Specification, [0042] “The method comprises providing a 3D finite element mesh and data associated to the 3D finite element mesh.”). Court decisions cited in MPEP § 2106.05(d)(Il) indicate that storing and retrieving information in memory (Versata Dev. Group, Inc.) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
	For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Independent Claims 13 and 17 recite similar limitations except for the recitation using generic computer components and therefore is also ineligible.

	
	Dependent Claims 2-12, 14-16, and 18-20 merely recite additional aspects of a mental process to design a 3D modeled object. For example,
Claim 2 recites wherein the objective function depends on angle variables defined on the 3D finite element mesh, the angle variables describing orientations each on a respective element of the 3D finite element mesh, which further represents the mental process utilizing angles and orientations. 
	Claim 3 recites wherein the objective function is a non-convex function and the optimizing includes applying a non-convex sensitivity based optimization, which further represents the mental process non-convex functions to find local minima and sensitivity analysis techniques using pen and paper. 
	Claim 4 recites wherein the non-convex sensitivity based optimization has an angular iteration, the angular iteration being initialized at a value larger than 30° and lower than 90°, which further represents the mental process utilizing angles between 30 and 90 degrees.  
	Claim 5 recites wherein the angular iteration decreases at each iteration of the non-convex sensitivity based optimization, which further represents the mental process iteratively decrease the angles, using pen and paper.  
	Claim 6 recites wherein the optimizing further includes, at each iteration of the non-convex sensitivity based optimization, filtering the orientation field, which further represents the mental process “filtering”, which merely represents a regularization (refer to [0146]) using pen and paper.
	Claim 7 recites wherein the filtering of the orientation field includes, for each element of the 3D finite element mesh, filtering the angle variables describing an orientation on the element, which further represents the mental process utilizing angles and orientations. 
	Claim 8 recites mapping the angle variables onto a 3D orientation vector expressed in Cartesian coordinates, filtering the 3D orientation vector, and mapping the filtered 3D orientation vector back onto angle variables, which further represents the mental process of mapping the angles on the 3D model, using pen and paper.
	Claim 9 recites wherein the filtering of the 3D orientation vector further includes computing a linear combination of other 3D orientation vectors, a contribution of each other 3D orientation vector in the linear combination being a decreasing function of a distance between an element of the 3D finite element mesh corresponding to the other 3D orientation vector and an element of the finite element mesh corresponding the 3D orientation vector., which further represents the mental process utilizing linear and decreasing functions, using pen and paper. 
	Claim 10 recites wherein the decreasing function quantifies a difference between a predefined radius and the distance, which further represents the mental process to quantify a difference, using pen and paper. 
	Claim 11 recites wherein the predefined radius is larger than 1.5 element, larger than two elements or larger than three elements, which further represents the mental process utilizing certain values for a radius. 
	Claim 12 recites wherein the anisotropic behavior is an orthotropic behavior, which further represents the mental process drawing the model according a physical property, i.e., forces.
	Claims 14-16 and 18-20 contains similar limitations and subject matter and are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitation “optimizing an orientation field distributed on the 3D finite element mesh with respect to an objective function which rewards orientation continuity with respect to the physical property, the optimizing being based on the 3D finite element mesh and on the data associated to the 3D finite element mesh”. It is unclear of the metes and bounds of the claims, which renders the claim indefinite.  The claim recites an optimizing an “orientation field” with respect to an object function which rewards “orientation continuity” with respect to a physical property. The term is orientation continuity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Independent Claims 13 and 17 recite similar limitations and are also rejected.
Regarding Claim 2, the claim recites the limitation “wherein the objective function depends on angle variables defined on the 3D finite element mesh, the angle variables describing orientations each on a respective element of the 3D finite element mesh.” It is unclear which “orientations” the claim is referring to i.e., orientation field or orientation continuity with respect to the objective function. Therefore, it is unclear of the metes and bounds of the claims, which renders the claim indefinite. Claims 14 and 18 recite similar limitations and are also rejected.
Regarding Claim 11, the claim recites the limitation “wherein the predefined radius is larger than 1.5 element, larger than two elements or larger than three elements.” It is unclear which how predefined radius (for example 40cm) is larger than 1.5, 2, or 3 elements. Therefore, it is unclear of the metes and bounds of the claims, which renders the claim indefinite. 
All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyono et al. (Non-Patented Literature, “A novel fiber optimization method based on normal distribution function with continuously varying fiber path”, hereinafter “Kiyono”) in view of Liu et al. (Non-Patented Literature, “A novel CACD/CAD/CAE integrated design framework for fiber-reinforced plastic parts”, hereinafter “Liu”).

	Regarding Claim 1, Kiyono discloses a computer-implemented method for designing a 3D modeled (Kiyono, [Figs. 3 and 5]) object representing a mechanical part formed in a material having an anisotropic behavior (Kiyono, [Page 505, 1st col. “This method can also be applied to the discrete material selection problem, where Ci is the elastic tensor for each material.” [Page 505, 1st col. last para.], “In order to produce realistic results regarding physical properties, two conditions must be satisfied…” – Examiner’s Note: “Anisotropic behavior” merely represents materials having physical properties that are able to change and assume different directions, refer to instant app. [0066]. Accordingly, Kiyono discloses optimization techniques for elastic materials with physical properties, which under the broadest reasonable interpretation, represents the claimed limitations.) 5with respect to a physical property (Kiyono, [Page 505, 1st col.], “In order to produce realistic results regarding physical properties, two conditions must be satisfied…”), the method comprising: 
	obtaining: 
		a 3D finite element mesh (Kiyono, [Page 505, 2nd col.], “It is important to mention that Eqs. (1), (4) and (5) are calculated at each element of the finite element mesh.” [Figs. 3 and 5]) and data associated to the 3D finite element mesh (Kiyono, [Page 505, 1st col.], “Thus, this paper proposes a novel fiber orientation optimization formulation applied to optimization of composite laminates, considering the optimized selection of discrete fiber angles defined at each element within the mesh.” [Page 506, 2nd col.], “The fiber paths are defined by the contour lines of a level-set function, and then, these paths are projected as individual fiber angles for each element within the mesh.” – Examiner’s Note: Kiyono discloses optimization techniques with respect to composite laminates, fiber angles, and fiber paths for elements within the 3D mesh, which under the broadest reasonable interpretations, represents “data” associated to the 3D finite element mesh. ) and including: 
		 and 	
	optimizing an orientation field (Kiyono, [Introduction], “This work is focused on the optimization of the fiber path orientation and thus, only related works are considered.” [Figs. 3 and 5]) distributed on the 3D finite element mesh (Kiyono, [Figs. 3 and 5]) with respect to an objective function (Kiyono, [Page 508, 2nd col.] “To update the orientation variables, the GCMMA algorithm requires the differentiation of the objective function with respect to the orientation variables, which is presented in the next section.”) which rewards orientation continuity (Kiyono, [Page 508, 2nd col.] “To update the orientation variables, the GCMMA algorithm requires the differentiation of the objective function with respect to the orientation variables, which is presented in the next section.” [Page 508-509, Section 6: “Achieving fiber continuity”) with respect to the physical property (Kiyono, [Page 505, 1st col. 2nd para], “In order to produce realistic results regarding physical properties, two conditions must be satisfied…”), the optimizing being based on the 3D finite element mesh (Kiyono, [Page 505, 2nd col.], “It is important to mention that Eqs. (1), (4) and (5) are calculated at each element of the finite element mesh.” [Figs. 3 and 5]) and on the data associated to the 3D finite element mesh (Kiyono, [Page 505, 1st col.], “Thus, this paper proposes a novel fiber orientation optimization formulation applied to optimization of composite laminates, considering the optimized selection of discrete fiber angles defined at each element within the mesh.” [Page 506, 2nd col.], “The fiber paths are defined by the contour lines of a level-set function, and then, these paths are projected as individual fiber angles for each element within the mesh.” – Examiner’s Note: Kiyono discloses optimization techniques with respect to composite laminates, fiber angles, and fiber paths for elements within the 3D mesh, which under the broadest reasonable interpretations, represents “data” associated to the 3D finite element mesh.).

While Kiyono discloses load calculations and constraints with respect to the orientation variables of which may properly imply to one of ordinary skill in the art as a plurality of forces forming multiple load cases, and 10boundary condition, Kiyono does not expressly disclose a
	However, ---Liu discloses a plurality of forces (Liu, [Page 7, Section 2.5.2], “Self-weight (body forces) and thermal (temperature) loads represent another type of design dependent loading where the magnitude of the loading is density dependent.” [Page 11, Section 2.6.4, “Another category of applications explicitly utilizes aerodynamic forces computed on a flexible wing, which inherently includes aeroelastic coupling between the aerodynamic and structural analysis.” [Page 14, Section 2.8.4.], “The majority of research in density-based topology optimization is based on problems where structures are subjected to external forces and zero-prescribed displacement boundary conditions (or the appropriate analogs in alternative physics problems).”) forming multiple load cases (Liu, [Page 7, Section 2.5], “Design dependent loads in topology optimization refer to loads whose location, direction, or magnitude vary along with changes in the design during the optimization process.”) and 10boundary condition (Liu, [Page 14, Section 2.8.4.], “The majority of research in density-based topology optimization is based on problems where structures are subjected to external forces and zero-prescribed displacement boundary conditions (or the appropriate analogs in alternative physics problems).” [Page 28, Section 6.2.5, “The quantification of these uncertainties, and their inclusion in design, is especially important in topology optimization because of the high sensitivity of results to design criteria such as loading and boundary conditions.”)
	Kiyono and Liu are each and respectively analogous to the instant application because they are from the same field of endeavor of Finite Element techniques for modeling 3D objects. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Liu’s design to integrate a plurality of forces forming multiple load cases to optimize a design of a mechanical structure with varying forces and loads (Liu, [Page 7, Section 2.5], “Design dependent loads in topology optimization refer to loads whose location, direction, or magnitude vary along with changes in the design during the optimization process.”) and boundary conditions to quantify uncertainties in the design process (Liu, [Page 28, Section 6.2.5, “The quantification of these uncertainties, and their inclusion in design, is especially important in topology optimization because of the high sensitivity of results to design criteria such as loading and boundary conditions.”).

	Regarding Claim 2, Kiyono discloses the method of claim 1, wherein the objective function depends on angle variables (Kiyono, [Page 505, 1st  col.], “Thus, this paper proposes a novel fiber orientation optimization formulation applied to optimization of composite laminates, considering the optimized selection of discrete fiber angles defined at each element within the mesh”) defined on the 3D finite element mesh (Kiyono, [Page 505, 1st  col.], “Thus, this paper proposes a novel fiber orientation optimization formulation applied to optimization of composite laminates, considering the optimized selection of discrete fiber angles defined at each element within the mesh.”), the angle variables describing orientations (Kiyono, [Introduction], “This work is focused on the optimization of the fiber path orientation and thus, only related works are considered.” [Figs. 3 and 5]) each on a respective element of the 3D finite element mesh (Kiyono, [Page 505, 1st  col.], “Thus, this paper proposes a novel fiber orientation optimization formulation applied to optimization of composite laminates, considering the optimized selection of discrete fiber angles defined at each element within the mesh.”),

	20 Regarding Claim 3, Kiyono discloses the method of claim 2, wherein the objective function is a non-convex function (Kiyono, [Abstract], “This paper proposes a novel fiber orientation optimization method based on the optimized selection of discrete angles, commonly used to avoid the multiple local minima problem found in fiber orientation optimization methods that consider the fiber angle as the design variable.” [Page 509, 2nd col.], “It can be seen that this method is indeed very susceptible to the local minima problem, where both results are totally different.”- Examiner’s Note: Under the broadest reasonable interpretation, a “non-convex function” merely represents a function for calculating local minima, refer to instant application [0140-0143]. Accordingly, Kiyono discloses optimization methods including calculating local minima, which under the broadest reasonable interpretation, represents a “non-convex function”.)  and the optimizing includes applying a non-convex sensitivity based optimization (Kiyono, [Page 505, 2nd col.], “First, even with large values of ph, fiber convergence can not be guaranteed, especially at low stress regions because the sensitivity of the objective function with respect to the variables can be very low and no particular angle is chosen.” [Page 508, Section 5, “Sensitivity Analysis”).

	Regarding Claim 4, Kiyono discloses the method of claim 3, wherein the non-convex sensitivity based optimization has an angular iteration (Kiyono, [Page 508, 1st col.], “The optimization procedure runs iteratively and follows the flowchart presented in Fig. 4.” [Page 510, 2nd col.], “Table 2 summarizes the compliance values for all cases and Fig. 10 shows the evolution of the compliance values through the iterations.”), the angular iteration being initialized at a value larger than 2530* and (Kiyono, [Page 509, 2nd col.], “Fig. 7 shows the optimized solution by using the CFAO method. In this case, two results have been obtained by using different initial fiber configurations…” – Examiner’s Note: Kiyono discloses an iterative optimization technique for a plurality of angles. Further, referring to [Fig. 7], Kiyono discloses the ability to have initial configurations starting at 0 degrees or 45 degrees, which represents a value larger than 30 and lower than 90.). 

	Regarding Claim 5, Kiyono discloses the method of claim 4, wherein the angular iteration decreases at each iteration (Kiyono, [Page 509, 2nd col.], “For the BCP method, initially PO=2 and increases by unit every 10 iterations until Po= 8. For the NDFO method, this coefficient starts equal to PO=4, and after iteration 10, it decreases by 0.1 every 2 iterations until P=0.1, and then it decreases by 0.01 every 2 iterations until reaching a minimum value equal to PO=0:012953.” – Examiner’s Note: Kiyono discloses decreasing iterations techniques with respect to a penalization coefficient associated with the angles to reach a local minimum, which under the broadest reasonable interpretation, represents each angular iteration being decreased throughout the optimization). of the non-convex (Kiyono, [Abstract], “This paper proposes a novel fiber orientation optimization method based on the optimized selection of discrete angles, commonly used to avoid the multiple local minima problem found in fiber orientation optimization methods that consider the fiber angle as the design variable.” [Page 509, 2nd col.], “It can be seen that this method is indeed very susceptible to the local minima problem, where both results are totally different.”- Examiner’s Note: A “non-convex” function merely represents a function for calculating local minima, refer to instant application [0140-0143].)  sensitivity based optimization (Kiyono, [Page 505, 2nd col.], “First, even with large values of ph, fiber convergence can not be guaranteed, especially at low stress regions because the sensitivity of the objective function with respect to the variables can be very low and no particular angle is chosen.” [Page 508, Section 5, “Sensitivity Analysis”).

	Regarding Claim 6, Kiyono discloses the method of claim 3, wherein the optimizing further includes, at each iteration of the non-convex sensitivity based optimization (Kiyono, [Page 508, 1st col.], “The optimization procedure runs iteratively and follows the flowchart presented in Fig. 4.” [Page 510, 2nd col.], “Table 2 summarizes the compliance values for all cases and Fig. 10 shows the evolution of the compliance values through the iterations.”), filtering the orientation field (Kiyono, [Page 506, 2nd col.], “…a filtering technique can be easily implemented to achieve fiber continuity.” [Page 508, 2nd col.], “The proposed filter for fiber continuity is a spatial filter based on the projection technique [34, 35]” [Fig. 5]).

	Regarding Claim 7, Kiyono discloses the method of claim 6, wherein the filtering of the orientation field includes, for each element of the 3D finite element mesh, filtering the angle variables (Kiyono, [Page 509, 1st col.], “In the CFAO method, the angle of each element he is the variable. For the BCP and NDFO methods, there are 16 candidate angles, equally distributed” [Page 509, 2nd col.], “The proposed filter for fiber continuity is a spatial filter based on the projection technique [34,35]. Besides the orientation variables already defined for each element in the mesh, another set of variables must be defined” [Fig. 5]) describing an orientation on the element (Kiyono, [Page 509, 2nd col.], “The proposed filter for fiber continuity is a spatial filter based on the projection technique [34,3 5]. Besides the orientation variables already defined for each element in the mesh, another set of variables must be defined” [Fig. 5]).

	Regarding Claim 8, Kiyono discloses the method of claim 7, wherein the filtering of the angle variables further includes: 
	mapping the angle variables onto a 3D orientation vector expressed in Cartesian coordinates (Kiyono, [Fig, 3] – Examiner’s Note: Refer to [Fig. 8] of the instant application for reference.), 10filtering the 3D orientation vector (Kiyono, [Fig. 5]), and mapping the filtered 3D orientation vector back onto angle variables (Kiyono, [Fig, 3] – Examiner’s Note: Refer to [Fig. 8] of the instant application for reference. Further, as noted above, Kiyono discloses an iterative technique, which under the broadest reasonable interpretation, represents remapping the filtered angle variables throughout the optimization process.).

	Regarding Claim 9, Kiyono discloses the method of claim 8, wherein the filtering of the 3D orientation vector further includes computing a linear combination of other 3D orientation vectors (Kiyono, [Page 508, 1st col.], “The differential of the compliance function with respect to the orientation variables for linear analysis… The differential of the stiffness matrix can be calculated element-wise, since each element has its own orientation variable.” – Examiner’s Note: Kiyono discloses a linear analysis with respect to the orientation variables, which under the broadest reasonable interpretation, represents a “linear combination” of the orientation vectors. ), a 15contribution of each other 3D orientation vector in the linear combination (Kiyono, [Page 505, 2nd col,], “In an attempt to improve the discrete fiber angle optimization method, Bruyneel [9] proposed the SFP method that defines the weighting functions as the shape functions from the FEM. The method is presented only.” Page 509, 2nd col.], “For the BCP method, initially PO=2 and increases by unit every 10 iterations until Po= 8. For the NDFO method, this coefficient starts equal to PO=4, and after iteration 10, it decreases by 0.1 every 2 iterations until P=0.1, and then it decreases by 0.01 every 2 iterations until reaching a minimum value equal to PO=0:012953 - Examiner’s Note: The applicant provides examples of “contributions” as merely weights or coefficients, refer to instant application [0154]. Accordingly, Kiyono discloses weighting functions and coefficients associated with the optimization calculations, which under the broadest reasonable represents, represents a “contribution” for the linear analysis.) being a decreasing function of a distance between an element of the 3D finite element mesh corresponding to the other 3D orientation vector (Kiyono, [Page 505, 2nd col,], “In an attempt to improve the discrete fiber angle optimization method, Bruyneel [9] proposed the SFP method that defines the weighting functions as the shape functions from the FEM. The method is presented only.” [Page 509, 2nd col.], “For the BCP method, initially PO=2 and increases by unit every 10 iterations until Po= 8. For the NDFO method, this coefficient starts equal to PO=4, and after iteration 10, it decreases by 0.1 every 2 iterations until P=0.1, and then it decreases by 0.01 every 2 iterations until reaching a minimum value equal to PO=0:012953.” – Examiner’s Note: Kiyono discloses decreasing iterations associated with the angle optimization method, which under the broadest reasonable interpretation, represents a “decreasing function” with respect to the angles or “distance” between elements of the mesh.) and an element of the finite element mesh corresponding the 3D orientation vector (Kiyono, [Page 505, 2nd col,], “…where Vi is the orientation design variable associated to each candidate angle i, and ph is the penalization coefficient used to drive the orientation… It is important to mention that Eqs. (1), (4) and (5) are calculated at each element of the finite element mesh.” – Examiner’s Note: Kiyono discloses orientation design variables, which under the broadest reasonable interpretation, represents an “element” of the finite element mesh corresponding to the orientation vector.).

	20 Regarding Claim 10, Kiyono discloses the method of claim 9, wherein the decreasing function quantifies a difference (Kiyono, [Page 509, “Numerical Examples”], “The results with fiber continuity are shown with different filter radius to show that the level of continuity can be controlled.” – Examiner’s Note: As cited above, Kiyono discloses an iterative decreasing function for a radius optimizations, which under the broadest reasonable interpretation, represents quantifying a difference of each radius between each iteration as it decreases.) between a predefined radius (Kiyono, [Page 510, 2nd col.], “Finally, by using the NDFO-C method, i.e., with the proposed filter to achieve fiber continuity, the optimized results are presented in Fig. 9, where two different filter radius have been used, r = 20 mm and r = 50 mm.”) and the distance (Kiyono, [Page 505, 2nd col,], “In an attempt to improve the discrete fiber angle optimization method, Bruyneel [9] proposed the SFP method that defines the weighting functions as the shape functions from the FEM. The method is presented only.” [Page 509, 2nd col.], “For the BCP method, initially PO=2 and increases by unit every 10 iterations until Po= 8. For the NDFO method, this coefficient starts equal to PO=4, and after iteration 10, it decreases by 0.1 every 2 iterations until P=0.1, and then it decreases by 0.01 every 2 iterations until reaching a minimum value equal to PO=0:012953.” – Examiner’s Note: As noted above, Kiyono discloses decreasing weighted iterations associated with the angle optimization method including coefficients, which under the broadest reasonable interpretation, represents a “decreasing function” with respect to the angles or “distance” between elements of the mesh.).

	Regarding Claim 11, Kiyono discloses the method of claim 10, wherein the predefined radius is larger than 1.5 element, larger than two elements or larger than three elements (Kiyono, [Page 510, 2nd col.], “Finally, by using the NDFO-C method, i.e., with the proposed filter to achieve fiber continuity, the optimized results are presented in Fig. 9, where two different filter radius have been used, r = 20 mm and r = 50 mm.” – Examiner’s Note: In view of the 112(b) rejection and for the interests of compact prosecution, the examiner will interpret the claim to represent the number of elements as values. Accordingly, Kiyono discloses a predefined radius of 20 and 50, which under the broadest reasonable interpretation, represents a radius larger than 1.5, 2, or 3 values.).

	Regarding Claim 12, Kiyono discloses the method of claim 1, wherein the anisotropic behavior (Kiyono, [Page 505, 1st col. “This method can also be applied to the discrete material selection problem, where Ci is the elastic tensor for each material.” [Page 505, 1st col. last para.], “In order to produce realistic results regarding physical properties, two conditions must be satisfied…”) – Examiner’s Note: “Anisotropic behavior” merely represents materials having physical properties that are able to change and assume different directions, refer to instant app. [0066]. Accordingly, Kiyono discloses optimization techniques for elastic materials with physical properties, which under the broadest reasonable interpretation, represents “anisotropic behavior”.) or is an orthotropic behavior (Kiyono, [Page 505, 1st col.], “This is the definition of ‘‘fiber convergence” in the case of discrete fiber angle optimization, where the candidates are the discrete angles hi defined a priori, and Ci is the rotated elastic tensor of the orthotropic material used.” [Page 507, 2nd col.], “To illustrate the proposed method, the eight node laminated shell element is used to model thin structures made of orthotropic materials.”).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyono et al. (Non-Patented Literature, “A novel fiber optimization method based on normal distribution function with continuously varying fiber path”, hereinafter “Kiyono”) in view of Liu et al. (Non-Patented Literature, “A novel CACD/CAD/CAE integrated design framework for fiber-reinforced plastic parts”, hereinafter “Liu”) in further view of Nomura et al. (U.S. Patent Publication No. 2019/0236220 A1).

	Regarding Claim 13, Kiyono and Liu discloses for:
	Refer to the analysis of Claim 1 which contains similar limitations and subject matter.

	Kiyono and Liu does not expressly disclose a non-transitory computer readable storage medium having recorded thereon a computer program comprising instructions.
	However, Nomura discloses a non-transitory computer readable storage medium having recorded thereon a computer program comprising instructions (Nomura, [0078], “FIG. 9 depicts an example computing device 602, further illustrating a system for multi-component topology optimization, and/or a non-transitory computer usable medium having computer readable program code for multi-component topology optimization embodied as hardware, software, and/or firmware, according to embodiments shown and described herein.”).
	Kiyono, Liu, and Nomura are each and respectively analogous to the instant application because they are from the same field of endeavor of Finite Element techniques for modeling 3D objects. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant a non-transitory computer readable storage medium having recorded thereon a computer program comprising instructions to perform a computer method. 

	Regarding Claim 14, Kiyono, Liu, and Nomura discloses the non-transitory computer readable storage medium of claim 13. 
	Refer to the analysis of Claim 2 which contains similar limitations and subject matter.
	
	Regarding Claim 15, Kiyono, Liu, and Nomura discloses the non-transitory computer readable storage medium of claim 14.
	Refer to the analysis of Claim 3 which contains similar limitations and subject matter.

	Regarding Claim 16, Kiyono, Liu, and Nomura discloses the non-transitory computer readable storage medium of claim 15.
	Refer to the analysis of Claim 3 which contains similar limitations and subject matter.

	Regarding Claim 17, Kiyono and Liu discloses a 
	Refer to the analysis of Claim 1 which contains similar limitations and subject matter

	Kiyono and Liu does not expressly disclose a computer comprising: a processor coupled to a memory and a graphical user interface, wherein the memory has recorded thereon a computer program including instructions:
	However, Nomura discloses a computer comprising:  
	a processor coupled to a memory (Nomura, [0080], “The processor 630 may include any processing component configured to receive and execute computer readable code instructions (such as from the data storage component 636 and/or memory component 640).”) and a graphical user interface (Nomura, [0082], “The operating logic may also include computer readable program code for displaying the graphical user interface.”), wherein the memory has recorded thereon a computer program including instructions (Nomura, [0080], “The processor 630 may include any processing component configured to receive and execute computer readable code instructions (such as from the data storage component 636 and/or memory component 640).”).
	Kiyono, Liu, and Nomura are each and respectively analogous to the instant application because they are from the same field of endeavor of Finite Element techniques for modeling 3D objects. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Nomura’s design of a computer comprising: a processor coupled to a memory and a graphical user interface, wherein the memory has recorded thereon a computer program including instructions to perform a computer method.

	Regarding Claim 18, Kiyono, Liu, and Nomura discloses the computer of claim 17. Refer to the analysis of Claim 2 which contains similar limitations and subject matter.

	Regarding Claim 19, Kiyono, Liu, and Nomura discloses the computer of claim 18. Refer to the analysis of Claim 3 which contains similar limitations and subject matter.

	Regarding Claim 20, Kiyono, Liu, and Nomura discloses the computer of claim 19, Refer to the analysis of Claim 4 which contains similar limitations and subject matter.

Conclusion
	Claims 1-20 are rejected.

Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brennan et al. (U.S. Patent No. 8,970,590 B1) discloses Finite Element techniques to design a 3D object.   
	Deaton et al. (Non-Patented Literature, “A survey of structural and multidisciplinary continuum topology optimization: post 2000”) discloses Finite Element techniques to design a 3D object.   
	Petrovic et al. (Non-Patented Literature, “Orthotropic material orientation optimization method in composite laminates”) discloses Finite Element techniques to design a 3D object.   	
	Inci et al. (Non-Patented Literature, “DISCRETE FIBER ANGLE AND CONTINUOUS FIBER PATH OPTIMIZATION IN COMPOSITE STRUCTURES”) discloses Finite Element techniques to design a 3D object.   	
	Lund (Non-Patented Literature, “Finite Element Based Design Sensitivity Analysis and Optimization”) discloses Finite Element techniques to design a 3D object.   

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/P.T.P./Examiner, Art Unit 2146  
02/12/2022

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146